Exhibit 10.10 SECURITIES PURCHASE AGREEMENT THIS AGREEMENT dated as of the 24th day of September 2009 (the “Agreement”) between TANGIERS INVESTORS, LP, a limited partnership (the “Investor”), and ADVENTURE ENERGY, INC., a corporation organized and existing under the laws of the State of Florida (the “Company”). WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Investor, as provided herein, and the Investor shall purchase from the Company up to Three Million Dollars($3,000,000) of the
